OCT 2 29 0g
UNITED STATES DISTRICT COURT Clerk, y. SD

FOR THE DISTRICT OF COLUMBIA = 2urts for onthe ee nruptey

Olumbia
YVONNE HICKMAN, )
)
Plaintiff, )
)

Vv ) Civil Action No.: 1:19-cv-02283 (UNA)

)
)
UNITED STATES OF AMERICA, et al., _)
)
Defendants. )

MEMORANDUM OPINION

Plaintiff filed this matter on July 25, 2019, however, she failed to comply with District of
Columbia Local Civil Rule 5.1(c), in that she listed a P.O. Box as her address, which is only
permitted upon leave of court. The Court issued an Order, see ECF No. 3, directing plaintiff to
either file an amended complaint listing her full resident address or to file a separate motion setting
forth her reasons for use of a P.O. Box. Plaintiff has now filed a Motion to Use P.O. Box in
compliance with that Order. The Court may now turn to plaintiff's pro se Complaint and
Application for Leave to Proceed in forma pauperis (“IFP”). The Court will grant the plaintiffs
Application for Leave to Proceed IFP and dismiss the case because the Complaint fails to meet the
minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. The Motion
to Use P.O. Box will be denied as moot.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

1

 
 

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). When a “complaint [] contains an untidy assortment of claims that are neither
plainly nor concisely stated, nor meaningfully distinguished from bold conclusions, sharp
harangues and personal comments [,]” it does not fulfill the requirements of Rule 8. Jiggetts v.
D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff'd sub nom. Cooper v. D.C., No. 17-7021, 2017 WL
5664737 (D.C. Cir. Nov. 1, 2017). The instant complaint falls within this category.

Plaintiff, a “temporary resident” of Georgia, sues the United States, the Department of
Justice, and the Federal Bureau of Investigation (“FBI”). The allegations are vague, at best. The
Complaint consists of rambling allegations wherein plaintiff “complains of public corruption
among the Glynn County Georgia Police Department, the City of Brunswick Police Department,
and the Georgia Department of Public Safety.” She broadly alleges that defendants engaged in a
vast conspiracy “through orchestrated collusion, fraud, conspiracies, and extortion.” She goes on
to allege purported wrongdoing committed by individuals working within the Georgia government
and court system, causing her myriad injury, including, but not limited to: false arrests, interference
with her “legal right to stay married,” “criminalization of her good name,” and denial of benefits
from the Veterans Administration. She postures that the FBI was aware of this alleged wrongdoing

but “refused to assist! and did nothing to stop federal and state violations against [her] regarding

 

' This Court has no authority to compel defendants to initiate a criminal investigation or to prosecute a criminal case.
See Shoshone—Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (D.C. Cir. 1995) (citations omitted); see also Cox v. Sec'y
of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases).

2

 
 

the issues of false arrest and banishment as a citizen of the United States, as [she] visited Capitol
Hill.” She seeks $200 million in damages.”

While plaintiff cites several constitutional amendments, the actual causes of action, if any,
are completely undefined. The Complaint, as pled, fails to provide any notice of a claim or any
basis of federal court jurisdiction. Therefore, this case will be dismissed. A separate Order

accompanies this Memorandum Opinion.

 

 

a
Date: October 25 , 2019 Ce fs
United States District judge

 

2 The United States possesses sovereign immunity from suit against itself or one of its agencies for money damages,
except to the extent that it expressly consents to suit. Dalehite v. United States, 346 U.S. 15, 30 (1953).
3